DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement filed 12/02/2021 has been fully considered.  An initialed copy of said IDS is enclosed herein.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15  is/are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi et al (US 5,559,180)  in view of JP 2013-100393 (herein referred to as Mitsubishi).
Takahashi teaches an assembly comprising a polyacetal plastic part and a metal part;  specifically, Takahashi teaches it is known that polyacetal compositions are used in plastic wear systems and may be used in conveyor chains  wherein the links are made of polyacetal and the pins connecting the link and the guided rails which are in in contact with the chain links, may each be made of stainless steel. Additionally, the gears may also be made of polyacetal (see Background of the Invention).  Herein, the stainless steel rails of Takahashi are understood to read on the claimed stainless steel rods of claim 15 as the terms “rods” and “rails” are synonyms (see e.g. ttps://www.macmillanthesaurus.com/us/rod).  

With regards to claim 2, Mitsubishi teaches the plastic part has a polymer content that is at least 50 wt% polyacetal (0020).
With regards to claim 3, Mitsubishi teaches the polyacetal is homopolymer (0027).
With regards to claim 4, Mitsubishi teaches the carbodiimide content in the polyacetal is between 0.05-5pbw (herein understood to anticipate the claimed 0.01 to 1 wt%, based on the weight of the plastic part) (0045).
With regards to claim 5, Mitsubishi teaches the carbodiimide content in the polyacetal is between 0.05-5pbw (herein understood to read on the claimed between 0.01 to 0.3 wt%, based on the weight of the plastic part). With regards to claim 6, Mitsubishi teaches the carbodiimide content in the polyacetal is between 0.05-5pbw (herein understood to read on the claimed carbodiimide is present at a concentration greater than 0.025 wt%, based on the weight of the plastic part).With regards to claim 7, Mitsubishi teaches the carbodiimide content in the polyacetal is between 0.05-5pbw (herein understood to read on the claimed carbodiimide is present at a concentration greater than 0.05 wt%, based on the weight of the plastic part).  Alternatively, Mitsubishi teaches the amount of carbodiimide is a result effective variable that control the generation of formaldehyde and moldability (0040).  Thus, it would have been obvious to one of ordinary skill in the art to optimize the amount of carbodiimide in the composition in order to reduce the formaldehyde generation and improve moldability.

With regards to claim 9, Mitsubishi teaches the carbodiimide has aromatic R radicals (0024).
With regards to claim 10, Mitsubishi teaches  the carbodiimide is polymeric (0024).
With regards to claims 11 and 12,  Mitsubishi teaches the claimed formulas wherein the n number may be 1-5000 (0024).
With regards to 13, the carbodiimide polymers disclosed in Mitsubishi with the disclosed n number will necessarily have a molecular  weight of greater than 700.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN R KRUER whose telephone number is (571)272-1510. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on (571) 272-7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 

/KEVIN R KRUER/Primary Examiner, Art Unit 3649